*619Voto particular disidente emitido por el
Juez Asociado Se-ñor Colón Pérez.
Por considerar que la tinta y el papel de este Tribunal no deben utilizarse para mancillar la reputación de aque-llas personas que, asumiendo los sacrificios personales y profesionales que ello representa, le han servido bien a nuestro país desde el servicio público, disiento del vergon-zoso curso de acción seguido por una mayoría de este Tribunal en el presente caso. Veamos.
I
El asunto ante nuestra consideración se originó el 6 de febrero de 2012, mediante la presentación de una queja contra la licenciada Sonia I. Vélez Colón por parte de la Leda. Zaida R. Hernández Torres. La licenciada Hernán-dez Torres alegó que la licenciada Vélez Colón violó el Canon 9 del Código de Ética Profesional, 4 LPRA Ap. IX, al supuestamente ordenar —mientras fungía como Directora Administrativa de los Tribunales— una investigación contra todos los Jueces y las Juezas de este Tribunal. La licen-ciada Hernández Torres argüyó que tal investigación se ordenó con el propósito de desviar la atención, y la corres-pondiente investigación, de ciertas alegaciones que dos al-guaciles de la Rama Judicial hicieran en relación con el alegado uso ilícito de personal, propiedad y fondos públicos por parte del entonces Juez Presidente de este Tribunal, Hon. Federico Hernández Denton.
Así las cosas, luego de contar con la contestación de la licenciada Vélez Colón a la queja presentada en su contra, a tenor de la Regla 14(d) del Reglamento de este Tribunal, 4 LPRA Ap. XXI-B, la Secretaría de este Foro remitió el expediente en cuestión a la Oficina de la entonces Procu-*620radora General, Hon. Margarita Mercado Echegaray, para su evaluación e informe correspondientes.
Cumpliendo con lo ordenado, el pasado 3 de agosto de 2016, la entonces Procuradora General nos presentó su informe. En síntesis, la Procuradora General entendió que la licenciada Vélez Colón no incurrió en violaciones al Có-digo de Ética Profesional y que, por consiguiente, la queja presentada en su contra debía archivarse. En particular, la Procuradora General analizó la conducta de la licenciada Vélez Colón a la luz del Canon 9, supra, y concluyó que este opera en omisiones o actos realizados durante la prác-tica forense de la abogacía y que, aun de aplicar en otros contextos, no existe precedente de este Tribunal para san-cionar —en virtud de dicho canon— la conducta de la licen-ciada Vélez Colón. Por último, fundamentó su posición en que la contratación del licenciado César López Cintrón que hiciera la licenciada Vélez Colón para realizar la aludida investigación, fue un intento de mantener la transparencia de la Rama Judicial ante el País. Sobre lo anterior, con-cluyó la Procuradora General, no existía prueba en contrario. Tiene razón la Procuradora General.
Siendo ello así, creemos que en el presente caso —con-trario a lo resuelto por una mayoría de este Tribunal— procedía, sin más, el archivo de la queja ante nuestra consideración. Nos explicamos.
1—l H-i
Como es sabido, el quantum de prueba requerido en todo proceso disciplinario contra un juez o una jueza, un abogado o una abogada es el de prueba clara, robusta y convincente. In re Ruiz Rivera, 168 DPR 246, 254 (2006); In re Rodríguez Mercado, 165 DPR 630, 640 (2005); In re Caratini Alvarado, 153 DPR 575, 584—585 (2001). Al pre-sente, “ ‘[n\o existe una definición precisa de dicho criterio probatorio. Sin embargo, hemos reconocido que consiste de *621una carga probatoria “mucho más sólida que la preponde-rancia de la evidencia, pero menos rigurosa que la prueba más allá de toda duda razonable”. También la hemos des-crito como aquella ¡prueba] que produce en un juzgador de hechos una convicción duradera de que las contenciones fácticas son altamente probables’ (Énfasis suplido y cor-chetes en el original). In re Vissepó Vázquez, 196 DPR 560, 567 (2016) (Opinión concurrente). Véanse: In re Salas Arana, 188 DPR 339, 347 (2013); In re Martínez Almodóvar, 180 DPR 805, 820 (2011); In re Ruiz Rivera, supra.
Cabe recordar que dicho quantum de prueba encuentra su razón de ser en que un proceso disciplinario puede tener como resultado la pérdida del título profesional del querellado. Esto es, su derecho fundamental a ganarse su sustento podría verse afectado, por lo que se exige una mayor carga probatoria que la requerida en otros casos civiles. Véanse: In re Salas Arana, supra, pág. 346; In re Soto Charraire, 186 DPR 1019 (2012); In re Irizarry Vega, 176 DPR 241 (2009).
Es pues, en conformidad con el quantum de prueba re-querido por la jurisprudencia antes reseñada, que procede-mos a evaluar la conducta desplegada por la licenciada Vé-lez Colón. Ello, claro está, a la luz de los preceptos deontológicos que regulan la profesión de la abogacía.
En este sentido, resulta en extremo pertinente citar in extenso el Canon 9 del Código de Ética Profesional, 4 LPRA Ap. IX, precepto que una mayoría de este Tribunal en-tiende la licenciada Vélez Colón infringió. El referido canon dispone lo siguiente:
El abogado [y abogada] debe observar para con los tribuna-les una conducta que se caracterice por el mayor respeto. Ello incluye la obligación de desalentar y evitar ataques injustifi-cados o atentados ilícitos contra los jueces o contra el buen orden en la administración de la justicia en los tribunales. En casos donde ocurrieren tales ataques o atentados, el abogado [y abogada] debe intervenir para tratar de restablecer el orden y la buena marcha de los procedimientos judiciales.
El deber de respeto propio para con los tribunales incluye *622también la obligación de tomar las medidas que procedan en ley contra funcionarios judiciales que abusan de sus prerroga-tivas o desempeñan impropiamente sus funciones y que no observen una actitud cortés y respetuosa. 4 LPRA Ap. IX.
Según ha sido interpretado por este Tribunal, el campo de acción de dicho precepto ético es limitado. Primera-mente, versa sobre asuntos relacionados a la práctica pro-fesional de la abogacía —In re Busó Aboy, 166 DPR 49 (2005); In re Villamil Higuera, 188 DPR 507 (2013); In re Rivera Trani, 188 DPR 454 (2013)— y, particularmente re-levante a la controversia ante nos, regula las omisiones o los actos dirigidos a mancillar el honor de los tribunales durante el ejercicio de la práctica forense. In re Valentín Custodio, 187 DPR 529 (2012); In re Guzmán Guzmán, 181 DPR 495 (2011); In re González Carrasquillo, 164 DPR 813 (2005); In re Markus, 158 DPR 881 (2003); In re Crespo Enriquez, 147 DPR 656 (1999).
Es, precisamente, a la luz del marco jurídico antes ex-puesto —y no de otros elementos ajenos a este— que debe-mos disponer de la controversia ante nuestra consideración.
III
En el presente caso, como mencionamos, la licenciada Hernández Torres presentó una queja ante este Tribunal donde sostuvo que la licenciada Vélez Colón violó el Canon 9 del Código de Ética Profesional, supra, al presuntamente ordenar una investigación contra todos los Jueces y las Juezas de este Alto Foro con el supuesto propósito de des-viar la atención de ciertos señalamientos que habían reali-zado dos alguaciles sobre el alegado uso ilícito de personal, propiedad y fondos públicos por parte del entonces Juez Presidente, Hon. Federico Hernández Denton.
En su contestación a la mencionada queja, de forma muy respetuosa, la licenciada Vélez Colón aceptó haber or-*623denado una investigación en la Rama Judicial y haber con-tratado los servicios profesionales del Ledo. César López Cintrón para que le asistiera en esta tarea. Ahora bien, contrario a la errada conclusión a la que llega una mayoría de este Tribunal hoy, la licenciada Vélez Colón sostuvo que, al ordenar la investigación en cuestión, no pretendió, en forma alguna, atacar a los Jueces y las Juezas que compo-nen este Alto Foro. Por el contrario, la letrada sostuvo que su intención —en todo momento— fue realizar una inves-tigación independiente, ya que los señalamientos formula-dos por los alguaciles relacionaban a la Oficina de Admi-nistración de los Tribunales. Así, como ya vimos, también lo concluyó la Procuradora General.
Como bien señala la Procuradora General en su Informe presentado a este Tribunal, el contrato otorgado por la li-cenciada Vélez Colón no se perfeccionó con el propósito de investigar a ningún Juez o ninguna Jueza de este Tribunal ni imputaba acto antiético alguno en su contra. Según ra-zonó la Procuradora General, del propio contrato surge que su objetivo era investigar la utilización de recursos y fon-dos públicos en toda la Rama Judicial sin señalar persona o acto en particular. En el expediente ante nos no existe un ápice de prueba que contradiga de forma alguna la correcta y fundamentada conclusión a la que llega la Procuradora General.
Por otro lado, cabe recalcar que en virtud de la Orden Administrativa Núm. OA-JP-2009-108 de 18 de mayo de 2009, la licenciada Vélez Colón, como Directora Adminis-trativa de los Tribunales, tenía el deber y la obligación de “[t]omar todas aquellas medidas necesarias [...] relaciona-das con la contabilidad y el control de la propiedad de la Rama JudicialPor lo tanto, la letrada razonablemente entendió que, ante las circunstancias particulares ante su consideración y en virtud de las facultades que le fueron delegadas, le competía actuar. Así correctamente lo hizo *624cuando ordenó la investigación a la que hemos hecho refe-rencia y que, al parecer, ocasionó cierto malestar en algu-nos miembros de este Tribunal.
Contrario a lo intimado por una mayoría de este Tribunal, estimo que la licenciada Vélez Colón sí hubiese faltado a los deberes de su posición de haber optado por cruzarse de brazos ante las imputaciones relacionadas con el ale-gado uso ilícito —por parte de miembros de la Rama Judicial— de personal, propiedad y fondos públicos pertene-cientes a esta rama de gobierno. Ello, por tratarse de una imputación que, de haber sido cierta, indudablemente hu-biese lesionado la confianza del Pueblo en la Rama Judicial y hubiese puesto en tela de juicio la integridad de sus miembros. Al ser así, no podemos concluir objetivamente que al ordenar una investigación independiente, la licen-ciada Vélez Colón mancilló el honor del Tribunal o violentó el Canon 9 del Código de Ética Profesional, supra.
Otra sería nuestra postura si la licenciada Vélez Colón hubiese actuado en contravención a una prohibición ex-presa por parte de este Tribunal. Sin embargo, ese no es el caso, pues no fue hasta el 1 de febrero de 2012 —esto es, posterior a la iniciativa de la letrada— que este Tribunal ordenó la recisión del contrato suscrito por el licenciado López Cintrón y aprobó las Reglas para los Procedimientos de Investigaciones Especiales Independiente de la Rama Judicial. Véase In re Aprobación R. Proc. Esp. RJ, 184 DPR 500 (2012).
Previo a la aprobación de la reglamentación referida, la licenciada Vélez Colón, al ordenar una investigación sobre la utilización de fondos públicos, cumplió con uno de los deberes que le imponía su cargo. Cumplir con tales come-tidos no constituye, ni puede constituir, una violación al Código de Ética Profesional. Cualquier contención en con-trario resulta absurda.
*625> I—I
En fin, como se puede apreciar, la actuación de la licen-ciada Vélez Colón estuvo dirigida en todo momento a in-vestigar alegaciones que, por su naturaleza, relacionaban a la Oficina de Administración de los Tribunales. A través de su investigación, la letrada precisamente intervino —mediante un mecanismo objetivo— con el fin de restable-cer el orden y brindar el curso de acción correcto a los que posteriormente resultaron ser ataques injustificados contra el entonces Juez Presidente de este Tribunal, Hon. Federico Hernández Denton, con el único fin de forzar artifi-cialmente una vacante en la Presidencia de este Tribunal. Así quedó demostrado mediante el resultado de las inves-tigaciones que al respecto condujeron otros organismos del Estado, ajenos a la Rama Judicial. Si injustificado y malin-tencionado fue el proceso al que se expuso al entonces Juez Presidente Hernández Denton, más injustificada e infun-dada es la queja presentada por la licenciada Hernández Torres contra la entonces Directora Administrativa de los Tribunales y, por ende, el proceso disciplinario al que esta ha sido sometida.
No procede, pues, avalar con nuestro voto tan lamentable y motivado proceder. Repetimos: el papel y la tinta de este Tribunal no deben utilizarse para mancillar las repu-taciones de aquellas personas que, asumiendo los sacrifi-cios personales y profesionales que ello representa, le han servido bien a nuestro País desde el servicio público.
V
A la luz de lo antes expuesto, resulta indiscutible que la conducta desplegada por la licenciada Vélez Colón no cons-tituye una violación al Canon 9 del Código de Etica Judi*626cial, supra. Por lo tanto, procedía archivar, sin procedi-miento ulterior, la queja ante nos.
Licenciada Vélez Colón, desde nuestro prisma —y en sus pasados desempeños como Jueza del Tribunal de Primera Instancia, como Jueza del Tribunal de Apelaciones y como Directora Administrativa de los Tribunales— puede sentir la satisfacción que solo genera el cumplimiento con lo de-bido, que en su caso se traduce a un trabajo bien hecho.